Citation Nr: 1342486	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-20 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for erectile dysfunction

5.  Prior to May 16, 2007, entitlement to an initial compensable evaluation for asthma disability. 

6.  From May 16, 2007, to April 12, 2012, entitlement to an evaluation in excess of 10 percent for asthma disability. 

7.  Beginning April 13, 2012, entitlement to an evaluation in excess of 30 percent for asthma disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied the service connection claims for a bilateral hearing loss disability and PTSD; and granted service connection for asthma.  This appeal also arises from an April 2008 rating decision which denied the Veteran's service connection claim for tinnitus, and a January 2009 rating decision which denied the Veteran's claims of service connection for a major depressive disorder and erectile dysfunction.

During the pendency of this appeal, in a July 2007 rating decision, the RO increased the assigned rating from noncompensable to 10 percent, effective from May 16, 2007, for asthma disability.  Subsequently, in a June 2012 rating decision, the Appeals Management Center (AMC) increased the assigned evaluation to 30 percent disabling, effective April 13, 2012.  With respect to increased ratings, the Board notes that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2010, the Veteran testified during a travel board hearing before the undersigned.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the proceedings has been associated with the claims file.

In September 2010, the Board re-characterized the Veteran's multiple mental health issues as one issue for service connection for an acquired psychiatric disability, to include PTSD and a major depressive disorder.  At that time, the Board remanded the claims on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  A review of the record shows that outstanding VA treatment records have been associated with the claims folder and the Veteran was afforded a VA respiratory examination in which the severity of his asthma disability was evaluated.  There has been compliance with the Board's 2010 remand directives with regard to the asthma disability claim, and no further action is required at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that in December 2007, the Veteran filed a petition to reopen the claims for service connection for chemical exposure and blood contamination, but they have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action. 

The issues of service connection bilateral hearing loss, tinnitus, acquired psychiatric disability and erectile dysfunction are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to May 16, 2007, the Veteran's asthma disability was not manifested by FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent predicted, or intermittent inhalational or oral bronchodilator therapy.

2.  For the period from May 16, 2007, to April 12, 2012, the Veteran's asthma disability has been manifested by no more than mild intermittent symptoms for which he required the use of daily inhalation therapy, but without visits for a physician for required care of exacerbations or courses of systemic corticosteroids.

3.  For the period beginning April 13, 2012, the Veteran's asthma disability has been manifested by no more than mild intermittent symptoms and his FVC was 69 percent predicted, but without any visits for a physician for required care of exacerbations or courses of systemic corticosteroids.


CONCLUSIONS OF LAW

1.   Prior to May 16, 2007, the criteria for entitlement to an initial compensable evaluation for asthma disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602 (2013).

2.  From May 16, 2007, to April 12, 2012, the criteria for entitlement to an evaluation of 30 percent, and not higher, for asthma disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602 (2013).

3.  Beginning April 13, 2012, the criteria for entitlement to an evaluation in excess of 30 percent for asthma disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for asthma disability.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for asthma. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was afforded VA respiratory examinations in July 2005, in May 2007, and in April 2012.  These examination reports show that the examiners reviewed the claims file, recorded the Veteran's reported medical history as well as the findings from physical examination and addressed all of the rating criteria.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in April 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board finds that the examination reports are adequate for VA adjudication purposes.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified during a personal hearing before a member of the Board.

Accordingly, the Board will address the claims on appeal.

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In this case, the Veteran's asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma.  He has been assigned an initial noncompensable evaluation prior to May 16, 2007, an evaluation of 10 percent evaluation from May 17, 2007 to April 12, 2012, and an evaluation of 30 percent thereafter. 

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent predicted, or intermittent inhalational or oral bronchodilator therapy warrants a 10 percent rating.  Bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating. Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating.  38 C.F.R. § 4.97. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation in excess of 10 percent prior to February 25, 2007, or in excess of a 30 percent evaluation thereafter. 

Period prior to May 2007

In February 2005, the Veteran filed his claim for service connection for asthma.  At that time, he contended that he had been treated in service for asthma.  His service treatment records showed that during his period of service, the Veteran was noted to have experienced exertional and positional shortness of breath.  Although the Veteran reported that he continued to experience symptoms, he did not seek treatment due to financial restraints. 

In July 2005, the Veteran underwent a VA respiratory examination.  That examination report showed that the Veteran reported a history of asthma.  He reported using prescribed inhalers or bronchodilators in service, but he denied currently taking medication.  The Veteran reported that he had not sought medical treatment after service "due to his fear of doctors," but he reported using bronchodilator medication or hand-held nebulizer machine that was not prescribed to him when he experienced periodic episodes of shortness of breath.  He reported that these episodes occurred twice every three to six months, and use of the hand-held nebulizer resolved his symptoms without his having to go to the emergency room or seeing a physician.  He denied being prescribed steroids and antibiotic therapy for asthma.  He currently complains of an intermittent cough with production two times a week as well as dyspnea on exertion.  Physical examination reflected wheezing in the lower lung field on inspiration and expiration.  It was noted that no "post bronchodilator" pulmonary function test (PFT) results were submitted because the "pre bronchodilator" values were normal so "post bronchodilator" therapy was not indicated.  The examiner found that the Veteran had mild asthma, intermittently requiring bronchodilator therapy when he experienced flare-ups. 

The Veteran was afforded another PFT in September 2005.  The findings from the PFT revealed FEV-1 of 106 percent of predicted value (pre-bronchodilator) as well as FEV-1/FVC of 90 percent of predicted value (pre-bronchodilator).  The report showed that the post-bronchodilator findings were not taken because the pre-bronchodilator values were considered "normal."  An impression of normal spirogram was provided. 

The results from a "December 2005 PFT," recorded in a March 2011 VA addendum report, revealed FEV-1 of 83 percent of predicted value as well as FEV-1/FVC of 81 percent of predicted value.  It was noted that the findings demonstrated normal pulmonary functions and no signification bronchodilator response was observed.  The Veteran was assessed with intermittent mild bronchial asthma. 

None of the post-service VA treatment records prior to May 2007 show that he required inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, monthly visits to a physician for required care of exacerbations, or courses of systemic corticosteroids or immuno-suppressive medications.   

The above evidence shows that the Veteran's asthma was manifested by intermittent mild asthma symptoms.  The PFT, however, showed that the disability was not productive of FEV-1 and FEV-1/FVC values of 80 percent predicted or lower, and  only the pre-bronchodilator value was of record which the examiner described as "normal."   The above evidence further shows that the Veteran neither sought treatment for his disorder with the requisite medications nor required regular physician's care.  

Although the Veteran is competent to describe his symptoms, and he is credible in his belief that the severity of his lung disease is such that a higher rating is warranted.  The severity of the lung disability, however, is graded on the results of a test that the Veteran is not competent to administer or interpret, and the disability is further evaluated based on the necessity of certain kinds of medications, the presence of certain symptoms, and a special kind of physician's care.  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical findings necessary to evaluate the disability under the rating criteria.  The medical findings show that the currently assigned rating is appropriate. 

For these reasons, the Board finds that the Veteran is not entitled to a compensable evaluation under Diagnostic Code for the period prior to May 16, 2007.  There is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602.

From May 16, 2007 onward

On May 16, 2007, the Veteran was afforded another VA respiratory examination.  That examination report showed that the Veteran complained of dry cough, dyspnea on exertion, and increased asthma attacks in the spring and fall months, which occurred about once a week.  He treated his asthma with two inhalers, of which one was taken as needed and the other one was taken once or twice a day.  He denied any periods of incapacitation.  The findings from the PFT revealed FEV-1 of 100 percent of predicted value as well as FEV-1/FVC of 88 percent of predicted value.  It was noted that the findings demonstrated normal pulmonary functions.  The Veteran was assessed with intermittent mild bronchial asthma. 

Subsequent VA treatment records continued to show that the Veteran was prescribed Albuterol inhaler to use three times a day as needed, but did not show he sought medical attention from his physician because of his asthma symptomatology or that he was prescribed courses of systemic corticosteroids or immuno-suppressive medications.  

The Veteran was afforded another VA respiratory examination in November 2010.  That examination report showed that the Veteran reported that he used an Albuterol inhaler on a daily or every other day basis.  He denied any recent exacerbations or hospitalizations because of his asthma disability.  He also denied the use of oral steroids to treat his asthma.  He further denied any recent upper respiratory infections or pneumonias.  Physical examination revealed no abnormalities.  He was assessed with mild, intermittent asthma at present stable on Albuterol.  It was noted that PFT results were pending. 

In a March 2011 addendum to the November 2010 VA examination report, the examiner noted that the Veteran had failed to report to the scheduled PFT in December 2010.  The examiner then referenced results from a December 2005 PFT. 

The evidence of record from May 16, 2007 to April 12, 2012, showed that the Veteran required the use of daily inhalational bronchodilator therapy to treat his symptomatology due to his asthma disability.  Again, bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy or intermittent anti-inflammatory medication warrants a 30 percent rating.  Here, the prescribed use of daily inhalational therapy shows that a 30 percent evaluation is warranted as of May 16, 2007..  38 C.F.R. Part 4, §4.97, Diagnostic Code 6602. 

The findings from the report of an April 12, 2012, VA respiratory examination continue to support the assignment of a 30 percent rating under Diagnostic Code 6602.  See 38 C.F.R. Part 4, §4.9.  The examination report showed that the Veteran complained of shortness of breath "from time to time mostly spring and fall" and he currently uses a bronchodilator daily to treat his asthma.  He denied being hospitalized for his asthma disability, using steroid treatment, and seeking emergency or doctor visit for asthma attack in the past three years.  The examiner noted that a review of the evidence did not show that the Veteran had been treated with oral steroids or antibiotic for his asthma disability.  The findings from the PFT revealed FEV-1 of 78 percent of predicted value,  FVC of 69 percent of predicated value, and FEV-1/FVC of 85 percent of predicted value.  The examiner noted that the results from the FVC predicated value most accurately reflected the Veteran's level of disability.  

The April 12, 2012 VA respiratory examination report showed that the Veteran continued to require use of daily inhalational therapy, as well as PFT results demonstrating FVC of 69 percent of predicated value, which the examiner felt best reflected the severity of the Veteran's disability.  Such evidence continues to support the assignment of a 30 percent rating, and does not support a higher evaluation for asthma disability under Diagnostic Code 6602.  See C.F.R. § 4.97.  

At no point does the evidence of record indicate that the Veteran's FEV-1 was less than 56 percent predicted or FEV-1/FVC was less than 56 percent.  Also, there is no evidence that shows the Veteran required courses of systemic courses of systemic (oral or parenteral) corticosteroids or at least monthly visits to a physician for care of exacerbations.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  There is no indication that the Veteran's respiratory episodes were treated with anything more than courses of antibiotics.  In addition, the Veteran has not asserted that his disability requires at least monthly visits to a physician for care of exacerbations, or do the available treatment records reflect such frequency in visits.  The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service connected bronchitis with asthma since May 16, 2007; there is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602. 

The Veteran believes his asthma disability should be rated higher than the ratings currently assigned.  While he is competent to report his symptomatology, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter such as the rating evaluation of asthma and his opinion is of no probative value.  Notably, the criteria for evaluating asthma disability is based on diagnostic pulmonary testing and clinically prescribed treatment, which goes beyond the Veteran's lay observation as to the severity of symptoms associated with her disability due to chronic bronchitis with asthma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically account for his shortness of breath, cough, and dyspnea.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's disability due to chronic bronchitis with asthma under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

Lastly, the Board notes that while the Veteran has made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable since that time.  Rather, the evidence of record reflects that the Veteran is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Prior to May 16, 2007, entitlement to an initial compensable evaluation for asthma disability is denied. 

From May 16, 2007, to April 12, 2012, is granted, entitlement to an evaluation of 30 percent, and not higher, for asthma disability is allowed, subject to the regulations governing the award of monetary benefits.
 
Beginning April 13, 2012, entitlement to an evaluation in excess of 30 percent is denied.  


REMAND

Unfortunately, another remand is needed prior to the Board's adjudication of the Veteran's claims for service connection for bilateral hearing loss, tinnitus, acquired psychiatric disorder, and erectile dysfunction.  

Bilateral Hearing Loss and Tinnitus

A remand is needed in order to obtain a supplement VA medical opinion that addresses whether the Veteran's pre-existing left ear hearing loss disability was permanently worsened by his period of service.  

A hearing loss disability exists for VA purposes "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

On the Veteran's entry into service, a left ear hearing loss disability was documented on examination.  The puretone threshold at 4000 Hertz was 40 decibels.  The Veteran was not sound at entry with respect to his left ear.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  No such impairment was noted on the right; the Veteran was sound with regard to the right ear.

For the left ear, the worsening of the pre-existing hearing loss disability triggers a presumption of aggravation.  Where a disability worsens over service, such worsening is presumed due to service, unless clear and unmistakable evidence establishes that such is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A comparison of the audiometric results from February 1990, prior to the Veteran's entrance into service, to an April 1992 audiogram show a shift in the Veteran's hearing at 500 Hz worsened from 5 to 15 decibels, at 3000 Hz worsened from 5 decibels to 20 decibels, and at 4000 Hz worsened from 40 decibels to 45 decibels.  

In a November 2010 VA audiology examination report, the VA examiner stated that audiology test results in 1992 did not represent a significant shift from those in 1990 and that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to military noise exposure.  While it is possible that the examiner meant that these changes were consistent with the natural progression of the Veteran's pre-existing right hearing loss disability over the thirty year period of the Veteran's military service, the examiner did not specifically say so.  Moreover, the examiner failed to discuss why these changes were not considered "significant" differences for the left ear.  (Notably, the audiometric results for right ear also demonstrate a shift in the Veteran's hearing at 1000 Hz worsened from 0 to 5 decibels and at 3000 Hz worsened from 5 decibels to 15 decibels from 1990 to 1992.)

On remand, a supplement VA medical opinion should be obtain that addresses whether the Veteran's pre-existing left ear hearing loss disability was permanently worsened beyond the natural progression of the disease by his period of service.  In do so, the examiner should specifically discuss the shift in the Veteran's audiometric results from 1990 to 1992 and whether such shift represents an increase beyond the natural progression of the disease. 

The claims of service connection for right ear hearing loss and tinnitus are inextricably intertwined with the left ear hearing loss claim being remanded. Accordingly, adjudication of these claims must be deferred pending the RO's evaluation of the left ear hearing loss claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).
 
Acquired Pyschiatric Disorder

Pursuant to the Board's September 2010 remand directives, the Veteran was scheduled for a VA psychiatric examination in May 2012, but he failed to report.  Shortly thereafter, the Veteran informed VA that he had moved and he requested that his examination be rescheduled.  Given the possibility that the Veteran did not receive notice of his scheduled examination due to his relocation and his willingness to attend another scheduled examination, the Board find good cause for his failure to report to the scheduled examination.  See 38 C.F.R. § 3.655. 

On remand, the Veteran should be afforded a new VA examination to determine whether any of his diagnosed psychiatric disorders are etiologically related to his period of service.  In do so, the VA examiner should reconcile the conflicting medical opinions of record. 

As to the claim of service connection of erectile dysfunction, to include as secondary to an acquired psychiatric disability, it is inextricably intertwined with the acquired psychiatric disability claim being remanded. Accordingly, adjudication of the erectile dysfunction claim must be deferred pending the RO's evaluation of the psychiatric disability claim.  See Harris, 1 Vet. App. at 183 (1991).

Additionally, while these matters are on remand, all outstanding VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any remaining VA medical records and associate them with the claims folder.  Any attempt to obtain these records as well as any negative response received from the VA medical center should be documented.

2. Arrange for a VA medical practitioner with appropriate expertise to review the Veteran's VA claims folder including a copy of this Remand, in order provide a medical opinion on the etiology of the Veteran's hearing loss and tinnitus claims.  A report should be prepared and associated with the Veteran's VA claims folder.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled. 

Based on a review of the claims folder (and clinical evaluation, if needed), the examiner should provide opinions to the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss was aggravated (i.e. increase in severity) during service?  

b)  If an increase in severity of the left ear hearing loss during service is shown, is that increase due to the natural progress of the condition, or was it above and beyond the natural progression?

The examiner is asked to discuss the shift in the Veteran's audiometric results from 1990 to 1992 and whether such shift represents an increase beyond the natural progression of the disease. 

The examiner should be advised that temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

(c) For right ear hearing loss diagnosis, is it at least as likely as not (a 50 percent probability or greater) that such disorder had its clinical onset in service or is otherwise related to active duty (to include whether it is consistent with his complaints of in-service acoustic trauma), or proximately caused or aggravated by his left ear hearing loss?

(d) If the right ear hearing loss is aggravated (i.e., permanently worsened) by the left ear hearing loss, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

(e) For any tinnitus found on examination, is it at least as likely as not (a 50 percent probability or greater) that such disorder had its clinical onset in service or is otherwise related to active duty (to include whether it is consistent with his complaints of in-service acoustic trauma) or proximately caused or aggravated by his left ear hearing loss?

(f) If tinnitus is aggravated by the left ear hearing loss, the examiner should report the baseline level of severity of tinnitus prior to the onset of aggravation.  If some of the increase in severity of the tinnitus is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation); see also 38 C.F.R. § 3.310 (2013).  

A complete rationale for all opinions should be provided and all relevant evidence must be addressed.  If the examiner feels that the requested opinion cannot be provided, then the examiner should state so and why.  

3. Schedule the Veteran for a VA psychiatric examination in conjunction with his claim for acquired psychiatric disabilities, to include major depressive disorder and PTSD.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should indicate on the examination report that such a review was completed.  Additionally, the examiner should accomplish any indicated special tests, studies, or additional consultations in conjunction with the examination. 

Based on a review of the record and the findings from clinical evaluation, the examiner should identify all psychiatric disorders.  If the Veteran does not meet the diagnostic criteria for depression, the examiner should expressly state so and why.  

Then, for any diagnosed psychiatric disorder, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder is etiologically related to the Veteran's period of service.    

The examiner should provide a complete rationale for any opinion provided, and must address all relevant evidence.  

4. Then, readjudicate the claims on their merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


